Citation Nr: 0303600	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  95-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1975.  His DD Form 214 shows that his military 
occupational specialty was that of a Field Artillery Crewman, 
and that he had no foreign and/or sea service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied, inter alia, service 
connection for frostbite, both feet; mental illness; and 
PTSD.  The veteran provided testimony at a personal hearing 
before the undersigned Board Member in May 1997, a transcript 
of which is of record.  In August 1999, the Board remanded 
the issues on appeal to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  No objective findings related to frostbite were found on 
clinical examination.

3.  The veteran did not engaged in combat during his active 
military service.  

4.  The veteran has presented no credible supporting evidence 
that his claimed in-service stressor of exposure to a muzzle 
blast occurred.

5.  A psychiatric disorder was first diagnosed many years 
after the veteran's military service and no psychiatric 
disorder is shown to be related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  A disability resulting from frostbite was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  A psychiatric disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.303, 3.304, 3.306 (1998), 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to most claims filed before that date but not decided by 
the VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims on appeal.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); C.F.R. § 
3.159; and the recent decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claims.  In particular, the veteran was 
informed of the relevant provisions of the VCAA by letters 
dated in April 2001 and September 2002.  These letters 
informed him of VA's duty to notify him about his claim, VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must show to establish entitlement, and what 
information or evidence was still required from the veteran.  
In addition, the veteran was also informed of the evidence 
necessary to substantiate his claims in various statements of 
the case and supplemental statements of the case issued 
during this appeal.  

Pursuant to the August 1999 Board Remand, the veteran was 
scheduled for VA examinations to determine the etiology of 
his psychiatric problems and to determine whether he has any 
present residuals of frostbite.  While he appeared for an 
examination of his feet, he failed to report for psychiatric 
examinations scheduled for April 2000, January 2001, and 
February 2001.  The psychiatric examinations were scheduled 
to obtain information concerning the etiology and nature of 
his present acquired psychiatric conditions.  The duty to 
assist is not a one-way street, and the veteran has failed to 
cooperate in the development of his claim.  See 38 C.F.R. 
§ 3.159 (2002); Wood v. Derwinski, 1 Vet. App. 190 (1990).  
When a claimant fails to report for an examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

The RO has obtained all pertinent post service medical 
records referenced by the veteran.  With respect to service 
records, the RO has obtained the veteran's service personnel 
records as well as available service medical records.  In 
this regard, the RO has acknowledged, in a May 1995 Statement 
of the Case, that the veteran's service medical records 
appear to be incomplete, and that efforts to obtain 
additional records have been unsuccessful.  Information 
received from the National Personnel records Center (NPRC) in 
April 1997 shows that the veteran's medical records were 
forwarded to the RO in May 1985.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).
  
In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially complied with the requirements of the 
VCAA.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

I. Frostbite

Background:  The veteran's feet were clinically evaluated as 
normal on his October 1974 enlistment examination.  At that 
time, the veteran reported that he had never experienced foot 
trouble.  On his July 1975 separation examination, the 
veteran's feet were clinically evaluated as normal.  However, 
it was noted that the veteran had been placed on profile 
during his period of active duty due to warts on the feet.  
Although the veteran also reported that he had experienced 
foot trouble, no mention is made in the available service 
medical records that he had been treated for frostbite during 
his military service.

The veteran underwent a VA general medical examination in 
September 1994.  At that time he reported that he had 
frostbite of both feet in January 1975, while stationed at 
Fort Sill, Oklahoma.  He indicated that the frostbite 
occurred because he was training in the snow and his feet got 
wet.  It was noted that the veteran stated that he had gone 
to the dispensary for this condition, but was not 
hospitalized and evidently not treated.  Thereafter, he was 
reportedly placed on profile for the rest of his tour.  Also, 
he underwent a bilateral bunionectomy in 1985 at a private 
hospital.  On examination, the examiner found the veteran's 
feet to be normal, except for previous surgery.  The examiner 
also stated that there was "no evidence of residual 
frostbite."

VA medical records dated in May 1995 note a questionable 
history of frostbite in 1974.  Diagnosis was suspected 
chronic pain syndrome secondary to cold injury.  X-rays taken 
of both feet in May 1995 showed normal bones and joints.  
There was no evidence of calcaneal spurs.  There was a small 
cyst distal to the first metatarsal of the left foot which it 
was opined might be degenerative.  In February 1996, it was 
again noted that the veteran had chronic foot pain secondary 
to suspected cold injury, and that he was to be evaluated for 
this condition.

At his May 1997 personal hearing, the veteran testified that 
he had frostbite while stationed in Fort Sill, Oklahoma.  He 
also testified that he had current foot problems as a result 
of the frostbite.  Specifically, he stated that he had 
sweating of the feet, swelling, blisters, and bleeding.  
Additionally, he testified that he had been operated on for 
hammertoes, and to do away with the calluses that he had 
received in basic training.  Further, he testified that he 
was put on profile because of his in-service foot problems, 
but acknowledged that he was never told he had frostbite or 
frozen feet.

The veteran underwent a VA general medical examination in 
July 1997.  At that time he reported that he was exposed to 
cold weather during service, and had frozen feet.  He 
reported that since that time he had felt burning and 
itching, accompanied with cramping.  According to the 
veteran, he felt like there were needles sticking into the 
bottom of both feet.  The veteran also reported that after 
his military discharge he continued to have pain in both 
feet, and that he was followed up by a private physician who 
later did surgery on his feet.  Following examination, the 
examiner diagnosed, in part, multiple calluses, both feet; 
tinea pedis, both feet; and corn, right third toe.

In January 1998, the veteran underwent a VA feet examination.  
The examiner noted that the medical records located in the 
veteran's C-file were grossly incomplete.  It was also noted 
that the veteran reported that he had frostbite while he was 
in the military in 1975.  The veteran also stated that he had 
had "calluses" on both feet since 1974.  Following 
examination, the examiner diagnosed status post cold injury 
to both feet, by history; multiple callous formations on both 
feet; chronic tinea pedis; and corn on the right third toe.  
The examiner also noted that the medical records showed that 
in the past the veteran had been treated for warts of both 
feet.  The examiner stated that it was truly not possible to 
determine whether the current calluses were what were 
referred to as warts in the military, but, according to the 
veteran, he talked of calluses, not warts.  However, the 
examiner stated that it would be possible that the calluses 
noted on the balls of each foot could be mistaken for a type 
of wart.

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO granted service 
connection for calluses of both feet, but denied service 
connection for frostbite.  The RO noted that the July 1975 
service separation examination showed no abnormalities of the 
feet.  It was also noted that the examiner recorded a history 
of various conditions which were treated in service, and 
there was no mention of any frostbite.  Further, the RO found 
that there was no confirmed diagnosis of any disability which 
had been identified as being related to cold exposure.

In March 2000, the veteran was afforded a VA examination.  
The veteran reported that while stationed at Ft. Sill more 
than 20 years ago, he had cold exposure while working in 
knee-deep snow.  He reported that when he went home, his feet 
were cold, painful, and burning.  He rewarmed his feet next 
to a heater and reported to a treatment center for evaluation 
the next day.  He could not recall the details of the 
appearance of his feet at that time or the treatment given to 
him.  His present complaints included burning pain and cramps 
in the feet with more symptoms during cold weather.  The 
examiner noted that both feet were cooler to the touch than 
the veteran's legs.  He was noted to have pain and tenderness 
in the area of his calluses.  The color of his skin was 
normal; however, minimal drying of the skin was noted.  
Diagnosis of "history of cold exposure to both feet in 1974 
while in Fort Sill, Oklahoma, with chronic symptoms, both 
feet" was rendered.  While the examining physician opined 
that it was as likely as not that the veteran had cold 
weather exposure to his feet during service, it was also 
noted that there were no present objective findings related 
to frostbite on clinical examination.  The examiner felt that 
the veteran "could have symptoms related" to cold exposure, 
in spite of the lack of objective findings during 
examination.  

A May 2000 VA orthopedic examination report notes that 
examination of the veteran's feet revealed bilateral calluses 
at the base of first, third, and fifth toes as well as the 
heels.  Pertinent diagnosis was multiple calluses of both 
feet.  

Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be established for a disability resulting from 
diseases or injuries which are present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).

Analysis:  The veteran contends that he presently has 
residual disability resulting from in-service cold exposure.  
Specifically, he contends that he developed frostbite while 
standing in the snow while serving at Ft. Still, Oklahoma.   
While the veteran contends that he suffered frostbite to his 
feet during active military service, service medical records, 
including the report of a separation physical examination, do 
not show any diagnosis, treatment, or complaint of frostbite.  
While service medical records show that he was placed on a 
profile due to his feet, this restriction were placed on him 
because of warts on the feet.  It is noted that the veteran 
has established service connection for calluses of both feet.  

The Board notes that the post-service medical records show 
that the veteran reported that he had received treatment 
during service for frostbite.  While a history of frostbite 
is recorded throughout the veteran's post-service medical 
records, it appears that these notations are based on the 
history given by the appellant.  Service medical records are 
silent for any treatment, complaint, or diagnosis of any foot 
condition related to frostbite or cold exposure.  On the 
contrary, at his 1997 hearing, the veteran acknowledged that 
he had never been told that he had frostbite or frozen feet 
during active service.  Despite the lack of in-service 
documentation of frostbite or cold exposure, a VA physician 
opined in March 2000 that it was as likely as not that the 
veteran had cold weather exposure to his feet during service.  

While the VA examiner opined that the veteran was exposed to 
cold weather during active service, the evidence does not 
show that the veteran presently has any residual foot 
disability due to his in-service cold exposure.  Although, 
the veteran was noted to have "suspected pain syndrome 
secondary to a cold injury" during VA treatment in May 1995, 
comprehensive VA examinations in September 1994, July 1997, 
and January 1998 revealed no evidence of residuals of 
frostbite.  While the March 2000 VA examination report notes 
that the veteran "could have symptoms related" to cold 
exposure, it was noted that there were no objective findings 
related to frostbite on clinical examination.  The record 
contains no objective findings of any residual disability 
related to cold exposure.  Bostain v. West, 11 Vet. App. 124, 
127 (1998), see also Obert v.  Brown, 5 Vet. App. 30, 33 
(1993).  

As there is no competent objective medical evidence that the 
veteran presently has residual disability attributable to his 
alleged in-service frostbite, his claim must be denied.  See 
generally, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran must submit proof of a presently existing disability 
in order to merit an award of compensation).  The Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Psychiatric Disorder

Background:  The veteran's psychiatric condition was 
clinically evaluated as normal on his October 1974 enlistment 
examination.  At that time the veteran reported that he had 
never experienced depression or excessive worry, nor nervous 
trouble of any sort.  On his July 1975 separation 
examination, the veteran's psychiatric condition was 
clinically evaluated as normal.  However, the veteran 
reported that he had experienced depression or excessive 
worry, as well as nervous trouble.  It was noted at the time 
of his separation that the veteran had been treated for 
trouble sleeping and worry, and nervousness, "situational."

Private medical records are on file which show that the 
veteran was hospitalized in April 1988 due to depression and 
suicidal ideation.  These records note that the veteran was 
present during the death of his children in an apartment fire 
approximately three years earlier, and that since that time 
he had experienced quite a bit of depression.  The discharge 
summary stated that the veteran had had nightmares about his 
children crying out.  Discharge diagnosis was PTSD.

At the September 1994 VA general medical examination, the 
veteran reported that during his military service he was 
exposed to a muzzle blast from a howitzer which threw him 
approximately 25 feet onto some ammo.  Additionally, he 
stated that he had a lot of emotional problems which started 
when he was in service.  He reported that he generally did 
not get along with his superiors at that time, and that he 
was fearful of them.  In fact, he thought they were actually 
trying to kill him and was sure that the howitzer incident 
was no accident.  The veteran also stated that he heard 
noises, and that he tended to draw away from people.  He 
reported that he started seeing psychiatric physicians in 
1987 or 1988, after having a severe problem at home, 
specifically, his children and niece being killed in an 
apartment fire.  He reported that he had flashbacks of this 
situation and that he had emotional disturbances after his 
wife left him a couple of years later.  On psychiatric and 
personality examination, the examiner found the veteran to be 
cooperative with fair memory and flat affect.  It was noted 
that he was to be evaluated by the psychiatry department for 
PTSD.

The veteran underwent a VA PTSD examination in November 1994.  
Among other things, the examiner noted the veteran's account 
of being exposed to a muzzle blast from a gun which threw him 
about twenty-five feet, and that the veteran's children and 
niece were killed in an apartment fire in 1988.  The examiner 
diagnosed PTSD, moderate to severe; and major depression, 
with episode of psychosis.

At his May 1997 personal hearing, the veteran testified that 
he experienced depression during service as a result of the 
exposure and pressure of being in service.  He also testified 
that he believed his fellow soldiers had tried to kill him. 
For example, he reiterated that he was exposed to a muzzle 
blast which threw him backwards about twenty-five to fifty 
feet.

VA medical records on file for the period from August 1994 to 
February 1996 made no pertinent findings regarding the 
veteran's psychiatric condition.

At the July 1997 VA general medical examination, the veteran 
reported, in part, that he had been depressed and had had a 
lot of suicidal thoughts.  It was also noted that he was 
currently being followed up by the Houston VA hospital for 
his emotional problems.  Among other things, the examiner 
diagnosed depression with suicidal thoughts by history.

A July 1997 report from the VA North Texas Health Care System 
shows that the veteran was seen in follow-up for mental 
illness with a diagnosis of depression.  

The RO requested medical records from the VA Medical Center 
(VAMC) in Houston, Texas, in September 1997.  The Houston 
VAMC responded later that same month that the veteran had 
never been admitted to the facility.

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, as not well-grounded.  The RO found that while there 
were complaints of nervousness, trouble sleeping, and worry 
at the time of discharge, there was no medical evidence which 
related the veteran's current psychiatric disabilities to 
service.  In fact, the RO found that the medical evidence 
established that the cause of the veteran's current 
disability was the apartment fire that occurred several years 
after service separation.

VA outpatient treatment records from February 2000 to June 
2002 show continued treatment for PTSD and depression as well 
as schizophrenia.  A February 2000 psychiatric medication 
adjustment record notes that the veteran had heard voices in 
his head ever since the death of his children in 1986.  It 
was also noted that, while the veteran reported an in-service 
injury that resulted in chronic pain and tinnitus, he "had 
no psych [sic] problems prior to the death of his children."   
A March 2000 progress note indicates that the veteran had 
flashbacks and intrusive thoughts about both the military 
accident and the death of his children.  

Legal Criteria:  In addition to the general rules of service 
connection noted above, service connection for PTSD requires:  
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  The DSM-IV provides 
two requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 427-28.  These criteria are no longer based solely 
on usual experience and response but are individualized 
(geared to the specific individual's actual experience and 
response).

Prior to the effective date of 38 C.F.R. § 3.304(f) on June 
18, 1999, and at the time the veteran filed his claim for 
service connection for PTSD, the requirements for service 
connection for PTSD were:  medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Generally, when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this case, the Board finds that the 
new regulation is potentially more beneficial in this 
veteran's case because it only requires medical evidence of a 
current diagnosis of PTSD in accordance with DSM-IV, but no 
longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Analysis:  In the August 1999 Remand, the Board concluded 
that additional development was necessary to determine 
whether or not the veteran's current psychiatric disorder was 
related to his period of active service, or whether it is 
entirely due to the apartment fire.  However, as mentioned 
above, the evidence shows that the veteran failed to report 
to several scheduled VA psychiatric examinations.  Thus, his 
claim must be adjudicated on the evidence of record.  See 
38 C.F.R. § 3.655.  

With regard to a claim of service connection for PTSD, 
evidence does not show that the veteran served in combat.  
Similarly, the veteran has not contended that he served in 
combat.  His service records do not show that he received any 
awards or decorations denoting combat service.  Furthermore, 
his service records, including his DD Form 214, show that he 
had no foreign and/or sea service. 

The veteran asserts that he has PTSD that resulted from an 
in-service exposure to a muzzle blast.  Despite his 
assertions, the Board notes that there is no evidence that 
the veteran was actually exposed to a muzzle blast other than 
his own contentions.  Service medical records are silent for 
any reference to this event.  Similarly, the veteran has 
presented no evidence that this incident occurred other than 
his lay testimony and assertions.  Since the veteran did not 
engage in combat with the enemy, his uncorroborated testimony 
is insufficient to establish the alleged noncombat stressor.  
Dizoglio, 9 Vet. App. at 166; West, 7 Vet. App. at 76.  Based 
on the foregoing, the Board finds that there is no credible 
supporting evidence that the veteran's claimed in-service 
stressor of exposure to a muzzle blast occurred.  
Accordingly, as this stressor is not confirmed, service 
connection for PTSD based on this stressor is not warranted.  
38 C.F.R. § 3.304(f) (1998) (2002).  

In addition to a diagnosis of PTSD, the clinical evidence 
shows that the veteran has been diagnosed with other acquired 
psychiatric disorders including schizophrenia and major 
depression.  Despite the veteran's reports of depression or 
excessive worry and nervous trouble during his separation 
examination, service medical records are silent for any 
treatment, complaint, or diagnosis of an acquired psychiatric 
disorder.  On the contrary, at separation his psychiatric 
condition was evaluated as normal.   While the veteran has 
testified that he believes he developed psychiatric problems 
due to the stress and pressure of being in military service, 
the evidence, including the veteran's own testimony, shows 
that the veteran first sought psychiatric treatment after the 
post service apartment fire.  The veteran's own lay opinion 
on such matters (including the etiology of his present 
acquired psychiatric condition) is not competent medical 
evidence.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any present 
acquired psychiatric disorder to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As noted previously, the RO has indicated that the veteran's 
service medical records appear to be incomplete and 
information received from the NPRC shows that all available 
medical records had been forwarded to VA.  The Board is 
cognizant of its heightened obligation to explain its 
findings and conclusions in such cases.  In this regard, the 
Board notes that the available service medical records 
including examinations at induction and separation do not 
show that the veteran had a clinically diagnosed acquired 
psychiatric disorder.  In light of the veteran's reported 
history of depression, excessive worry, and nervousness, VA 
scheduled the veteran for comprehensive psychiatric 
examinations to assist the veteran in his claim and to obtain 
an opinion as to whether his present psychiatric conditions 
were related to his military service.  As the veteran failed 
to report for these examinations, the Board must adjudicate 
his claim on the evidence of record.  Accordingly, service 
connection for an acquired psychiatric disorder, other than 
PTSD, to include depression and schizophrenia, must be denied 
as no health care provider has linked such disorder to the 
veteran's active military service.  

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD major depression, and schizophrenia.  Thus, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.


ORDER

Service connection for residuals of frostbite is denied.

Service connection for a psychiatric disorder is denied.  


_______________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

